Citation Nr: 0205953	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  97-32 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant timely applied for waiver of recovery 
of an overpayment of VA benefits in the calculated amount of 
$35,599.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to March 
1956.  The appellant, the veteran's brother, was authorized 
to serve as legal custodian (for VA purposes) for the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 determination of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) denying the appellant's request for a 
waiver of recovery of an overpayment of VA benefits on the 
basis that the request for waiver had not been filed within 
the applicable time limit.  The case has been certified to 
the Board by the Regional Office (RO) in Oakland, California.

This case was previously before the Board in January 2000 and 
was remanded for the purpose of affording the appellant a 
Travel Board hearing (conducted in October 2001).


FINDINGS OF FACT

1.  By a letter dated November 6, 1992, the VA Debt 
Management Center notified the appellant that an overpayment 
had been created in the amount of $35,599.00, and that he had 
the right to dispute the amount of the debt or request a 
waiver of recovery of the indebtedness within 180 days.

2.  The appellant's first request for a waiver of the VA 
indebtedness was received by the RO on April 1, 1997.


CONCLUSION OF LAW

The appellant's claim for waiver of recovery of an 
overpayment of VA benefits was not timely filed.  38 U.S.C.A. 
§ 5302(a) (West 1991); 38 C.F.R. § 1.963(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.159).

VA has a duty under the VCAA to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The appellant has been informed of the evidence 
needed to substantiate his claim, and he has been provided an 
opportunity to submit such evidence.  See 38 U.S.C.A. § 5103.  
Moreover, in the Statement of the Case, the RO notified the 
appellant of all regulations pertinent to his claim, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  As such, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The appellant has not referenced any 
unobtained evidence in this case.  Having found that VA has 
done everything reasonably possible to assist the appellant 
in this case, no further action is necessary to meet the 
requirements of the VCAA and the appellant's claim is now 
ready for adjudication.

The veteran was awarded service connection for a psychiatric 
disability in 1956 and has been considered by VA as 
incompetent for financial purposes.  In January 1985, a 
Certificate of Legal Capacity to Receive and Disburse 
Benefits, VA Form 27-555, appointing the appellant as the 
veteran's legal custodian, was issued.  The veteran has been 
hospitalized at VA expense since May 1990.

In July 1992 the appellant was informed that VA proposed to 
terminate payments to the veteran due to the fact that the 
veteran's estate exceeded a certain statutory limit.  The 
appellant was given 60 days to respond to VA's July 1992 
letter but he did not do so.  In an October 1992 letter VA 
informed the appellant that the veteran's payments had been 
terminated effective June 1990.  The appellant was also 
informed that the termination of payments had created an 
overpayment of benefits; the appellant was informed that he 
would "be notified shortly of the exact amount of the 
overpayment and given information about repayment."

On November 6, 1992, the VA Debt Management Center sent a 
letter to the appellant informing him that an overpayment 
indebtedness in the amount of $35,599 had been created; he 
was advised that he had the right to request a waiver of 
recovery of the overpayment within 180 days.  On April 1, 
1997, the RO received the appellant's request for a waiver of 
the indebtedness.

The threshold question to be answered in this case is whether 
the appellant has submitted a timely request for waiver of 
recovery of the VA indebtedness.

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by the 
Department of Veterans Affairs (VA) to the debtor, or (2) 
except as otherwise provided herein, if it is made within 180 
days following the date of a notice of indebtedness issued on 
or after April 1, 1983, by the VA to the debtor.  The 180 day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).

In this case, a notice of VA overpayment of benefits was sent 
to the appellant on November 6, 1992, receipt of which has 
never been contested.  Records indicate that on April 1, 
1997, the RO received the appellant's request for a waiver of 
recovery of the debt in question.  By decision in April 1997, 
VA denied the appellant's request for waiver of recovery of 
the debt on the grounds that the appellant's request was not 
received within the required 180 days following the 
notification of indebtedness.  In an August 1997 statement, 
the appellant submitted a notice of disagreement, and in 
September 1997 the RO issued the appellant a statement of the 
case which provided the pertinent laws and regulations 
pertaining to the issue of a timely waiver request and an 
explanation of the denial on the basis of a waiver request 
which was not received within the applicable time limit.  In 
his appeal, the appellant essentially stated that his 
personal responsibilities and bad health had precluded him 
from responding to the November 1992 overpayment notification 
in a timely manner.  The appellant made similar assertions 
during his October 2001 Travel Board hearing.

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment would need to have been 
received by the RO within 180 days from November 6, 1992.  
The evidence demonstrates, however, that the appellant's 
request for waiver was not received until April 1997, well 
past the required 180 days.  Although a January 1993 report 
of contact with the appellant (located in the VA principal 
guardianship file) is associated with the claims file, it 
contains no evidence that the appellant had requested a 
waiver of the overpayment in question.  It has not been 
contended or shown that the appellant ever requested an 
extension of time to file a waiver request.  Therefore, the 
appellant's claim with regard to the overpayment of $35,599 
must be denied on the grounds that he failed to file a claim 
within the applicable time period as set forth in the 
applicable laws and regulations.


ORDER

As a timely claim for waiver of recovery of an overpayment of 
VA benefits in the calculated amount of $35,599.00 was not 
submitted, the appeal is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

